EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul C. Maier on 03/16/2021.

The application has been amended as follows: 

1.	(Currently Amended)  A method for operating a visual file manager on a graphical user interface (GUI) of a computer system, comprising:
graphically representing a folder in a folder hierarchy of the computer system by a  canvas of the visual file manager, the canvas being displayed as a separate workspace on a desktop of the computer system and being configured to provide zooming capabilities for a [[the]] graphical representation of the folder, contents of the folder being represented by icons each of which is configured to have its size and positon individually and graphically modified within the canvas where the size of each icon within the canvas is able to be individually enlarged or reduced by any one of multiple users sharing the canvas in accordance with preferences of a respective user for how large or small the icon size is to be displayed within the folder, and different types of content of the folder being graphically represented by icons with different images or drawings, where the contents of the folder include one or more files, one or more sub-folders, or both; 
graphically representing, as a plurality of panels simultaneously displayed on the canvas, a plurality of separate folders inside the folder in the folder hierarchy of the computer system, contents of the plurality of separate folders being configured to be individually and graphically modifiable within the plurality of panels, wherein each respective panel of the plurality of panels represents a respective separate folder in the 
assigning a preview object to the graphical representation of each of the separate folders, the preview object being displayed on the canvas as the graphical representation of the respective separate folder and replacing the respective panel during a first zoom level, and displaying the respective panel with contents on the canvas as the graphical representation of the respective separate folder replacing the preview object during a second zoom level; and
enabling, through the canvas, collaborative access to the graphical representation of the folder by the multiple users using different computer systems.

8.	(Currently Amended)  The method of claim 1, further comprising assigning an image as the preview object for [[to]] the graphical representation of each respective separate folder the first zoom level


13.	(Currently Amended)  A computer system for operating a visual file manager on a graphical user interface (GUI), comprising:
a memory storing instructions; and 
one or more processors coupled to the memory, wherein the one or more processors and the memory are configured to execute the instructions to:
graphically represent a folder in a folder hierarchy of the computer system by a canvas of the visual file manager, the canvas being displayed as a separate workspace on a desktop of the computer system and being configured to provide zooming capabilities for a [[the]] graphical representation of the folder, contents of the folder being represented by icons each of which is configured to have its size 
graphically represent, as a plurality of panels simultaneously displayed on the canvas, a plurality of separate folders inside the folder in the folder hierarchy of the computer system, contents of the plurality of separate folders being configured to be individually and graphically modifiable within the plurality of panels, wherein [[the]] each respective panel of the plurality of panels represents a respective separate folder in the plurality of separate folders and is configured 
assign a preview object to the graphical representation of each of the separate folders, the preview object being displayed on the canvas as the graphical representation of the respective separate folder and replacing the respective panel during a first zoom level, and display the respective panel with contents on the canvas as the graphical representation of the respective separate folder replacing the preview object during a second zoom level; and
enable, through the canvas, collaborative access to the graphical representation of the folder by the multiple users using different computing systems.


18.	(Currently Amended)  The computer system of claim 13, wherein the one or more processors and the memory are further configured to execute the instructions to assign an image as the preview object for [[to]] the graphical representation of each  the first zoom level


20.	(Currently Amended)  A non-transitory computer-readable medium storing computer executable code for operating a visual file manager on a graphical user interface (GUI) of a computer system, comprising:
code for graphically representing a folder in a folder hierarchy of the computer system by a canvas of the visual file manager, the canvas being displayed as a separate workspace on a desktop of the computer system and being configured to provide zooming capabilities for a [[the]] graphical representation of the folder, contents of the folder being represented by icons each of which is configured to have its size and positon individually and graphically modified within the canvas where the size of each icon within the canvas is able to be individually enlarged or reduced by any one of multiple users sharing the canvas in accordance with preferences of a respective user for how large or small the icon size is to be displayed within the folder, and different types of content of the folder being graphically represented by icons with different images or drawings, where the contents of the folder include one or more files, one or more sub-folders, or both; 
code for graphically representing, as a plurality of panels simultaneously displayed on the canvas, a plurality of separate folders inside the folder in the folder hierarchy of the computer system, contents of the plurality of separate folders being configured to be individually and graphically modifiable within the plurality of panels, wherein each respective panel of the plurality of panels represents a respective separate folder in the plurality of separate folders and is configured 
code for assigning a preview object to the graphical representation of each of the separate folders, the preview object being displayed on the canvas as the graphical representation of the respective separate folder and replacing the respective panel during a first zoom level, and displaying the respective panel with contents on the canvas as the graphical representation of the respective separate folder replacing the preview object during a second zoom level; and
code for enabling, through the canvas, collaborative access to the graphical representation of the folder by the multiple users using different computing systems.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674.  The examiner can normally be reached on Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JUSTIN S LEE/           Primary Examiner, Art Unit 2177